Citation Nr: 1715731	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating for bilateral lumbar laminectomy with decompression, discectomy, and foraminotomies L5-S1 (a low back disability) in excess of 20 percent from January 26, 2011 to October 17, 2013; in excess of 20 percent from March 18, 2014 to September 29, 2014; and in excess of 40 percent from April 1, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served in the Navy on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in April 2015 in order to obtain a new VA examination and outstanding treatment records.  In March 2016, the matter returned to the Board, which again remanded the issues for further development of the evidence.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From January 26, 2011 to October 17, 2013, the Veteran's low back disability was not manifested by a forward flexion of 30 degrees or less of the thoracolumbar spine, or ankylosis of the thoracolumbar or entire spine.

2.  From March 18, 2014 to August 29, 2014, the Veteran's low back disability was not manifested by a forward flexion of 30 degrees or less of the thoracolumbar spine, or ankylosis of the thoracolumbar or entire spine.

3.  From August 29, 2014 to September 29, 2014, the Veteran's low back disability was manifested by a forward flexion of less than 30 degrees of the thoracolumbar spine, but not by ankylosis of the thoracolumbar or entire spine.

4.  From April 1, 2015, the Veteran's low back disability has not been manifested by ankylosis of the thoracolumbar or entire spine or at least 6 weeks of incapacitating episodes of intervertebral disc syndrome.

5.  The Veteran reported that he worked full-time as a security officer from January 28, 1995 to September 25, 2014.

6.  The most probative evidence reflects that, during the periods of January 26, 2011 to October 17, 2013 and March 18, 2014 to September 26, 2014, the Veteran's service-connected disabilities, standing alone, were not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for a low back disability from January 26, 2011 to October 17, 2013 have not been met.  
38 C.F.R. § 4.71 (a) (2016).

2.  The criteria for an increased rating in excess of 20 percent for a low back disability from March 18, 2014 to August 29, 2014 have not been met.  
38 C.F.R. § 4.71 (a) (2016).

3.  The criteria for an increased rating of 40 percent for a low back disability from August 29, 2014 to September 29, 2014 have been met.  
38 C.F.R. § 4.71 (a) (2016).

4.  The criteria for an increased rating in excess of 40 percent for a low back disability have not been met from April 1, 2015.  38 C.F.R. § 4.71 (a) (2016).
	
5.  The requirements for entitlement to a TDIU during the periods of January 26, 2011 to October 17, 2013 and March 18, 2014 to September 26, 2014 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

This appeal arises from an initial grant of service connection and assignment of a disability rating.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  Pursuant to the Board's March 2016 remand, pertinent VA, Social Security Administration (SSA), and private treatment records were obtained.  In addition, the Veteran was afforded a VA medical examination most recently in June 2015.  For the reasons elaborated below, the Board finds that the examination is adequate.  The Board further finds that prior examinations obtained in April 2013, September 2012, and January 2012, are also adequate, as explained below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 
38 C.F.R. §§ 4.40  and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 
38 C.F.R. § 4.40.

The Veteran contends that he is entitled to an increased rating for his low back disability during various periods.  A review of the procedural and medical history of the Veteran's low back disability claim is instructive.

In June 2009, the Veteran filed a claim of entitlement to service connection for a low back disability.  The RO denied the claim in an August 2009 rating decision.  The Veteran then filed a petition to reopen the claim in January 2011.

Accordingly, the Veteran underwent a VA examination in January 2012 to evaluate his low back disability.  See January 2012 Back Conditions Disability Benefits Questionnaire.  The examination revealed a forward flexion of 45 degrees, extension of 25 degrees, right lateral flexion of 15 degrees, left lateral flexion of 20 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees with pain on movement.  No additional limitation in range of motion (ROM) following repetitive-use testing was found.  The examiner also noted less movement than normal, excess fatigability, and tenderness to palpation of the paraspinous muscles.  During the examination, the Veteran reported a history of flare-ups that impacted the function of his back, including bending, lifting, and carrying.  The examiner did not indicate any observable, functional loss of the back due to a flare-up.  Ankylosis was also not noted by the examiner.  In addition, he noted that the Veteran did not have IVDS or any incapacitating episodes in the past 12 months.

In a February 2012, the RO issued a rating decision.  Rather than address the issue of new and material evidence, the RO readjudicated the claim and granted the Veteran service connection for his low back disability, rated at 20 percent disabling.  See February 2012 rating decision. 

In addition, in February 2012, lay statements from the Veteran's wife and daughter were received.  In both letters, the Veteran's wife and daughter state that they have witnessed the Veteran suffer from back issues.  

Subsequently, the Veteran underwent another VA examination in April 2012.  See April 2012 Back Conditions Disability Benefits Questionnaire.  The examiner recorded a forward flexion of 30 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 10 degrees, right lateral rotation of 10 degrees, and left lateral rotation of 10 degrees with pain on movement.  However, a repetitive-use test was not conducted.  The examiner did not give an explanation for why he did not test ROM following repetitive-use.  In addition, the examiner noted localized tenderness or pain to palpation as well as functional loss due to less movement than normal, excess fatigability, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference when sitting, standing, and weight-bearing.  The Veteran also reported flare-ups as well as mild to moderate low back pain that radiated down to the bilateral extremities (radiculopathy).  The examiner indicated involvement of the L2/L3/L4 nerve roots of both sides.  However, he did not note any observable, functional loss of the back due to a flare-up.  The examiner also did not note any ankylosis.  Furthermore, the examiner found that the Veteran had IVDS as well as at least 6 weeks of incapacitating episodes over the past 12 months.  He did not provide any rationale or information for his finding of IVDS with incapacitating episodes.  

Finding the results of the January and April 2012 VA examinations to be conflicting, the RO requested a medical opinion.  See September 2012 Medical Opinion Disability Benefits Questionnaire.  The opinion was predicated on a full review of the Veteran's claims file including the January and April 2012 VA examination reports.  The examiner stated that a March 2012 MRI scan did not show nerve root impingement at levels L5-S1, L4-5, or L2-3.  The examiner also stated that an EMG study in October 2012 revealed normal motor nerve responses, normal sensory nerve responses, and normal myotome.  In citing these findings, the examiner determined that it was unlikely that for the Veteran to have such different findings within a three month period regarding ROM, repetitive testing, and neurological findings.  The examiner reasoned that a more accurate way to test for radiculopathy and IVDS is with EMG and nerve conduction studies, none of which were of record at the time of the April 2012 examination.  The examiner concluded that either the Veteran could have exaggerated his symptoms during the April 2012 examination or that the Veteran was having a severe flare-up of his back pain on the day of the examination.

In a January 2013 rating decision, the RO denied an increased rating.  The Veteran filed a timely Notice of Disagreement (NOD), contending that his medical condition had worsened.  See February 2013 NOD.

The Veteran underwent a VA examination in April 2013 to evaluate the severity of his low back condition.  See April 2013 Back Conditions Disability Benefits Questionnaire.  The examiner recorded a forward flexion of 45 degrees with pain on movement.  An incomplete repetitive-use test revealed a flexion of 15 degrees.  The examiner could not complete repetitive-use test because the text exacerbated the Veteran's pain, especially with extension and lateral rotations.  The examiner also noted functional loss of the back due to less movement than normal, excess fatigability, and pain on movement.  In addition, the examiner noted localized tenderness of the lower back and flare-ups by history.  Furthermore, the examiner did not note any ankylosis.  The examiner also stated that the Veteran did not have IVDS.  

In October 2013, the Veteran underwent a right lumbar laminotomy of the L4-5 levels, decompression of conjoined roots, and microdissection with his private physician, Dr. T.H.C.  See October 2013 Operative Report.  The surgery was followed by a private physical examination of the back, which found a flexion of 60 degrees with no tenderness or pain on motion.  See November 2013 medical report titled "Thoracolumbar, Gluteal Regions & Lower Extremities" (SSA).  

Subsequently, the Veteran underwent another back surgery in December 2013.  See December 2013 letter from Dr. T.H.C.  A follow-up physical examination of the back revealed a flexion of 60 degrees with no tenderness or pain on motion.  

In connection with the Veteran's October 2013 back surgery, the RO granted the Veteran a temporary total evaluation for his low back disability from October 17, 2013 to March 18, 2014, with a 20 percent rating continued thereafter.  See February 2014 rating decision.  

The Veteran underwent a private back examination in August 29, 2014.  See August 29, 2014 medical report titled "Thoracolumbar, Gluteal Regions & Lower Extremities" (SSA).  The private examination revealed a flexion of 20 degrees with pain on movement.

Subsequently, the Veteran underwent a lumbar laminotomy of the L4-5 sections.  See September 2014 Operative Report.  In a January 2015 rating decision, the RO assigned an additional temporary total evaluation for the Veteran's low back disability from September 29, 2014 to January 1, 2015, with a 20 percent rating continued thereafter.  See January 2015 rating decision.  However, in a February 2015 rating decision, the RO extended the grant of total evaluation to April 1, 2015 with a 20 percent rating continued thereafter, in light of Dr. T.H.C.'s evaluation that the Veteran would not be able to return to work sooner.  See February 2015 rating decision; January 2015 letter from Dr. T.H.C.  

In February 2015, a VA examination regarding the Veteran's low back disability was conducted.   See February 2015 Compensation and Pension Examination note.  The examiner noted that the Veteran "can barely move due to the back pain" and that sitting is very uncomfortable for him.  ROM testing revealed a flexion of 20 degrees with pain on motion.  No additional loss after repetition-use testing was found.  The examiner also noted localized tenderness and no pain with weight-bearing.  According to the examiner, the Veteran did not report any flare-ups.  Furthermore, the examiner stated that the Veteran did not have ankylosis.  The examiner found that the Veteran had IVDS with no incapacitating episodes in the past 12 months.  

The matter came on appeal before the Board in April 2015.  The Board remanded the case for the RO to obtain outstanding private and VA treatment records as well as a new VA examination.  See April 2015 Board decision.

The Veteran submitted to a further VA examination in June 2015.  See June 2015 Compensation and Pension Examination note.  A ROM test revealed a flexion of 60 degrees and no functional loss with repetitive-use testing.  The examiner noted pain with weight-bearing and moderate tenderness to palpation.  According to the examiner, the Veteran reported having flare-ups, which manifested in pain, stiffness, weakness, and numbness in his back.  The examiner noted that the examination was not conducted during a flare-up.  As a result, the examiner determined that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited his functional ability with flare-ups.  In addition, the examiner found that the Veteran had IVDS with no incapacitating episodes in the past 12 months.  The examiner further found that there was no ankylosis of the spine.

In September 2015, the RO issued a Supplemental Statement of the Case (SSOC) granting an increased rating of 40 percent for the Veteran's low back disability effective on April 1, 2015.  See September 2015 SSOC.

The matter returned to the Board for appellate consideration in March 2016.  The Board again remanded the case, this time for the obtaining of updated treatment records, including outstanding SSA records.  See March 2016 Board decision.

At the outset of its analysis, the Board notes that, due to the RO's October 2013 and February 2015 grants of temporary total evaluations for the Veteran's low back disability, there are effectively three separate rating periods on appeal:  January 26, 2011 to October 17, 2013; March 18, 2014 to September 29, 2014; and April 1, 2015 to the present time.

Upon review of the record, the Board finds, first, that the competent and credible evidence of record establishes that the criteria for an increased rating in excess of 20 percent for a low back disability from January 26, 2011 to October 17, 2013 have not been met.

The January 2012 VA examination revealed a forward flexion of 45 degrees with no additional limitation in ROM following repetitive-use testing.  Ankylosis was also not noted by the examiner.  While the Veteran reported having flare-ups, the examiner did not indicate that a flare-up occurred during the examination and, as a result, did not observe any functional loss due to a flare-up.  The examiner also stated that the Veteran did not have IVDS.

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the January 2012 VA examination did not test for pain with weight-bearing and non-weight bearing, or passive motion, a retroactive ROM testing cannot be performed.  The Board also notes that a retroactive ROM test would be a matter of mere speculation for the examiner.  Therefore, the Board finds that the January 2012 VA examination is adequate. 

Although the April 2012 VA examination found that the Veteran had IVDS and at least 6 weeks of incapacitating episodes over the past 12 months, the examiner did not support his findings with any rationale or medical evidence.  The medical record does not include reports of incapacitating episodes from January 26, 2011 to October 17, 2013.  While the Veteran may have reported to the examiner that he had suffered incapacitating episodes in the past 12 month period, only a physician is competent to ascertain the occurrence of an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Moreover, the September 2012 medical opinion determined that it was unlikely that the Veteran's back condition could have worsened to such a degree from the January 2012 examination to the April 2012 examination.  First, the medical opinion found that imaging studies do not support a finding of mild to moderate radiculopathy.  The March 2012 MRI scan did not show nerve root impingement at levels L5-S1, L4-5, or L2-3.  Furthermore, an October 2012 EMG, which the medical opinion stated is a more accurate way to test for IVDS, revealed normal neurological findings.  As a result, the medical opinion concluded that the Veteran did not have IVDS and either exaggerated his symptoms during the April 2012 examination or had a severe flare-up of his back pain on the day of the examination.  However, April 2012 examination did not report an observable flare-up in the Veteran's back.  There is no evidence to doubt the credibility of the provider of the medical opinion.  As such, the Board gives greater probative weight to the January 2012 VA examination and the September 2012 medical opinion.  

Subsequent medical examinations confirm that the April 2012 VA examination did not accurately reflect the severity of the Veteran's low back disability.  The April 2013 VA examination found a flexion of 45 degrees and no IVDS.  The examiner noted tenderness of the lower back as well as flare-ups, but only by history.  Ankylosis was also not noted.  The examiner did not conduct passive motion testing or pain on weight-bearing and non-weight bearing.  However, as established above, retroactive ROM testing would not be possible and would lead to mere speculation.  See Correia, No. 13-3238, 2016 WL 3591858.  Therefore, the Board finds that the April 2013 VA examination is adequate.  Similarly, a private medical examination in November 2013 found a flexion of 60 degrees with no tenderness or pain on motion.  The private examiner did not indicate IVDS or flare-ups in his report.  There is also no evidence to doubt the credibility of either the VA or the private examiner.  

Therefore, in weighing the probative values of each of the examinations, the Board finds that the Veteran's back disability did not exhibit a flexion of 30 degrees or less, or IVDS from January 26, 2011 to October 17, 2013.  As such, the Board finds that the Veteran is not entitled to a schedular rating of 40 percent for his low back disability from January 26, 2011 to October 17, 2013.  The Veteran is also not entitled to a rating of 50 percent from January 26, 2011 to October 17, 2013 due to the lack of evidence of unfavorable ankylosis of the entire thoracolumbar spine disability.  In addition, the Veteran is not entitled to a rating of 100 percent from January 26, 2011 to October 17, 2013 because there is no evidence of unfavorable ankylosis of the cervical spine as well as the thoracolumbar spine.

Second, the Board finds that the criteria for an increased rating in excess of 20 percent for a low back disability from March 18, 2014 to September 29, 2014 have not been met.  Simultaneously, however, the Board finds that, from August 29, 2014 to September 29, 2014, the criteria for an increased rating of 40 percent for a low back disability were met.

The medical record does not reveal a finding of ankylosis or IVDS and incapacitating episodes from March 18, 2014 to September 29, 2014.  Similarly, there is no evidence of limitation of flexion to 30 degrees or less during the period from March 18, 2014, to August 29, 2014. However, a private back examination in August 29, 2014 revealed a flexion of 20 degrees with pain on movement.  See August 29, 2014 medical report titled "Thoracolumbar, Gluteal Regions & Lower Extremities" (SSA).  There is no reason to doubt the credibility of the examiner.  Therefore, the Board finds that the Veteran is entitled to a rating of 40 percent for his low back condition from August 29, 2014 to the effective date of the Veteran's temporary total evaluation, September 29, 2014.  The Veteran is not entitled to a rating of 50 percent due to the lack of evidence of unfavorable ankylosis of the entire thoracolumbar spine from March 18, 2014 to September 29, 2014.  In addition, the Veteran is not entitled to a rating of 100 percent because there is no evidence of unfavorable ankylosis of the cervical spine as well as the thoracolumbar spine disability from March 18, 2014 to September 29, 2014.

Finally, the Board finds that the criteria for an increased rating in excess of 40 percent for a low back disability have not been met from April 1, 2015.  38 C.F.R. 
§ 4.71 (a) (2016).  

The Veteran's June 2015 VA examination found that, while the Veteran had IVDS, there were no incapacitating episodes in the past 12 months.  Although the examiner tested for pain on weight-bearing, he did not test for pain on non-weight bearing or passive motion.  Regardless, the Court's holding in Correia pertains to VA examinations recording results of range of motion testing.  See Correia, No. 13-3238, 2016 WL 3591858.  The Veteran's low back disability is rated at 40 percent from April 1, 2015, leaving the presence of ankylosis as the only remaining issue under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.  Because the June 2015 examination addresses ankylosis, the Board finds that the examination is adequate.  Furthermore, there is no evidence to doubt the examiner's credibility.  Therefore, the Board finds that the Veteran did not have any ankylosis of the spine or at least 6 weeks of incapacitating episodes of IVDS from April 1, 2015.  Accordingly, the Veteran is not entitled to a schedular rating of 50 percent or of 100 percent from April 1, 2015 for his low back disability.

In reaching these conclusions, the Board has considered the statements of record received from the Veteran's wife and daughter.  The Board finds both the Veteran's wife and daughter competent to testify to the observable loss of function exhibited by the Veteran's back condition.  Furthermore, the Board finds that both statements are credible.  However, while there is no doubt that the Veteran's low back disability has manifested in functional loss throughout each rating period on appeal, the Veteran's respective disability ratings already contemplate the degree functional loss established by the medical evidence of record.

The Board also notes that it has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase above what is granted herein for the periods of January 26, 2011 to October 17, 2013, March 18, 2014 to August 29, 2014, and from April 1, 2015, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


TDIU

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (o). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

The effective date for claims for increased compensation such as TDIU "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a) (West 2014).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (o)(1) (2016).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110 (a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  In essence, an effective date up to one year prior to the date of claim can be awarded if it is ascertainable that the increase in severity occurred within that year.

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400 (o)(1),(2); VAOPGCPREC 12- 98 (1998).

In October 2015, VA received the Veteran's Form 21-4192 in relation to his claim of entitlement to TDIU.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  According to the form, the Veteran worked full-time as a security officer from January 28, 1995 to September 26, 2014.  Specifically, the Veteran stated that he had surgery on September 26, 2014 and that he has not been able to return back to work since.

The uncontroverted evidence establishes that the Veteran was gainfully employed prior to September 26, 2014.  The Veteran does not contend that his job as a security officer was marginal.  Furthermore, there is no evidence indicating that his job was in a protected environment or that it afforded him an income below the poverty threshold.  Therefore, the Board finds that the Veteran's service-connected disabilities were not of such severity as to effectively preclude all forms of substantially gainful employment prior to September 26, 2014.  As such, the criteria for an earlier effective date for the grant of TDIU have not been met.


ORDER

An initial rating in excess of 20 percent for bilateral lumbar laminectomy with decompression, discectomy, and foraminotomies L5-S1 from January 26, 2011 to October 17, 2013 is denied.

An initial rating in excess of 20 percent for bilateral lumbar laminectomy with decompression, discectomy, and foraminotomies L5-S1 from March 18, 2014 to August 29, 2014 is denied.

An increased initial rating of 40 percent for bilateral lumbar laminectomy with decompression, discectomy, and foraminotomies L5-S1 from August 29, 2014 to September 29, 2014 is granted.

An initial rating in excess of 40 percent for bilateral lumbar laminectomy with decompression, discectomy, and foraminotomies L5-S1 from April 1, 2015 is denied.

An effective date earlier than September 26, 2014, for the grant of entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


